CORN, J.
This is an appeal from a judgment of the district court of Osage county sustaining defendants’ demurrer to the evidence and dismissing plaintiff’s petition, in an action brought by plaintiff to compel his being declared a duly elected member of the board of education of independent school district No. 29; and to enjoin and restrain the defendant Morris from acting as a member of such board.
Briefly stated, the facts are as follows: By order of the county superintendent certain territory (section 35, township 25 north, range 10 east), of which plaintiff was at all times a resident, was detached from independent school district No. 22 and annexed to independent school district No. 29.
After this annexation a school board election was held in district No. 29, and plaintiff was issued his certificate of election as a school board member.
School district No. 22 thereafter brought an action against the county superintendent, and other proper county officials, to have the order of annexation declared void. The plaintiff and other persons intervened. The district court vacated the order of annexation and restored the territory to independent school district No. 22.
From that judgment the intervening parties, including plaintiff in the present action, appealed to this court. That appeal was dismissed. Harden et al. v. Independent School District No. 22 et al., 197 Okla. 598, 173 P. 2d 429. As that time the appeal in the present case was pending in this court.
The question presented by this appeal has become moot. See State ex rel. Dorland v. County Election Board, etc., 180 Okla. 334, 69 P. 2d 35, and authorities cited therein.
Appeal dismissed.
HURST, C.J., DAVISON, V.C.J., and RILEY, OSBORN, GIBSON, and ARNOLD, JJ., concur.